Hoar, J.
It may be somewhat difficult to understand, upon the evidence stated in the bill of exceptions, how the jury could have found that the sale was not made in this commonwealth. There seems to have been no proof of a contract made elsewhere. As the plaintiff would have had the jury believe, he was informed that the defendant was in want of certain goods, and thereupon forwarded them to him. But if the defendant had made no contract for them previously, the only contract upon which the plaintiff could recover would be that which is implied by law from receiving and using the property. In that case, the property continued the property of the plaintiff until the defendant received it, and that reception was within this commonwealth.
But the exceptions present the single point for decision, whether the evidence offered by the defendant, and rejected by the court, was admissible; and we think it should have been admitted. The question was whether Winslow was the agent of the plaintiff in negotiating the sale. As a piece of circumstantial evidence having a legitimate bearing upon this *230question, the fact that he was occupied at the same time in going about to different persons, ascertaining what articles of merchandise they needed, and that this information was communicated to and acted upon by the plaintiff, would have some tendency to show that he was employed by the plaintiff. If no one else employed him, and he was assiduously devoting him self to the plaintiff’s business, and the plaintiff availed himself of the service rendered, the jury would be at liberty to infer that the plaintiff employed him.

Exceptions sustained.